               Case 2:20-cr-00085-RAJ Document 29 Filed 09/15/20 Page 1 of 1




 1                                                                HON. RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                  ) No. CR20-085RAJ
 9                                              )
                     Plaintiff,                 ) ORDER GRANTING MOTION TO
10                                              ) FILE OVERLENGTH MOTION
                v.                              )
11                                              )
     HARBANS SINGH,                             )
12                                              )
                     Defendant.                 )
13                                              )
14          Upon the motion of Defendant Harbans Singh to file an Overlength Motion to

15   Dismiss Multiplicitous Counts in excess of the twelve-page limitation imposed by

16   Local Rule 12(b)(5) of the Rules of the United States District Court for the Western

17   District of Washington, and the Court finding good cause,

18          IT IS HEREBY ORDERED that Defendant’s Motion (Dkt. #26) is GRANTED.

19   Defendant is permitted to file a Motion to Dismiss Multiplicitous Counts that does not

20   exceed 18 pages.

21          DATED this 15th day of September, 2020.

22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO                                     1601 Fifth Avenue, Suite 700
       FILE OVERLENGTH MOTION                                                 Seattle, WA 98101
       (Harbans Singh; CR20-085RAJ) - 1                                           (206) 553-1100
